Title: C. W. F. Dumas to the Commissioners: A Translation, 9 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 9 June 1778
      
      My last was dated the 2d of this month. You will see by the two enclosed translations what the state of affairs in Germany is and that one may expect, any day, to hear that hostilities have begun.
      In the last few days a pamphlet, badly assembled and filled with declamations against Great Britain, has appeared under the title of Le voeu de toutes les nations, et l ’intérét de toutes les Puissances, dans l’abaissement et l’humiliation de la Grande Bretagne. It begins with a dedicatory letter addressed to Mr. Franklin. The Grand Facteur asked what I thought of it and I replied si desint vires, tamen est laudanda voluntas, which was exactly what he also thought. I only mention this publication because, despite being awkwardly put together, it has found here at The Hague many buyers and readers among people of the first rank.
      I languish, gentlemen, in the expectation of receiving that which I requested from you, as do also the Grand Facteur, our friend, and the Grand Pensionary. It would be wise not to leave too much of a void vuide here at present.
      The démarche taken so far has already produced a good effect, on the one hand, in strengthening and increasing the good dispositions of the well-intentioned, and, on the other hand, in discouraging even more the ill-intentioned by diminishing their resources and their hope of engaging the Republic in some démarche favorable to their views. Three or four months ago they would not have permitted me, with impunity, to do what I have done of late.
      What you have just read, gentlemen, was written before Mr. A. Lee’s letter of 4 June reached me. The approbation he kindly gave to the additions that I made to the recent piece, based as they were on the knowledge I have of the people to whom it is addressed, gave me a satisfaction as pure and sincere as the zeal that dictated them. Let us continue what we have already so well begun—to recruit a good, strong party here—and all will be well. Already the Belgian lion has begun to slip from the teeth and claws, now considerably filed and clipped, of the British lion, and the time will come when the prey he thought was in his grasp will be torn from him. I am, with the utmost devotion and respect, gentlemen, your very humble and very obedient servant.
      
       D
      
     